Citation Nr: 0511779	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected spondylolisthesis of the lower spine, currently 
evaluated as forty (40) percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 9, 1953 to 
October 8, 1957, and from October 21, 1957 to December 9, 
1963.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an evaluation higher than 
40 percent for service-connected spondylolisthesis.  This 
claim is again before the Board for appellate review 
following completion of its December 2003 remand directives.

On another matter, in its December 2003 remand order (see p. 
2), the Board referred to the RO for adjudication the issue 
of entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to a service-connected 
disability.  It is noted that the veteran filed a formal TDIU 
claim in August 2001.  The RO must adjudicate it in the first 
instance, and to date, it apparently has not done so.  The 
issue is REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected spondylolisthesis of the 
lower spine is not manifested by spinal fracture, ankylosis, 
incapacitating episodes, or neurological deficits 
specifically due to the service-connected disability; nor is 
there a specific diagnosis of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for spondylolisthesis of the lower spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(effective before September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 
5235-5243 (effective as of September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations - Disability Evaluation 
Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2004).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

II.  Evidence and Analysis

Service connection for spondylolisthesis was granted in a 
February 1964 rating decision, with an initial 20 percent 
rating assigned effective December 10, 1963.  Thereafter, the 
disability rating for spondylolisthesis was adjusted, as 
documented in several rating decisions.  More recently, an 
April 2001 rating decision increased the evaluation from 10 
to 40 percent effective December 15, 2000.  The RO 
subsequently reassessed the evaluation assigned, and 
determined in an April 2002 rating decision that the criteria 
for an evaluation higher than 40 percent have not been met.  
In this appeal, the veteran maintains that the severity of 
his disability due to spondylolisthesis warrants a schedular 
rating higher than 40 percent.   

Generally speaking, evaluation of the extent of a service-
connected disability requires consideration of the whole 
recorded history.  However, in cases where, as here, service 
connection has been in effect for decades with periodic 
evaluations of the extent of disability, the primary concern 
is the current level of disability.  As such, the Board's 
emphasis herein is contemporaneous evidence of the extent of 
disability (that is, relevant evidence from in and around 
December 2000, when the veteran filed his increased rating 
claim, and thereafter).  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

As explained in detail below, the Board concludes that a 
schedular rating higher than the 40 percent now in effect for 
spondylolisthesis of the lower spine is not warranted based 
upon the evidence of record.  

The current 40 percent rating is based upon schedular 
criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) 
(lumbosacral strain).  A 40 percent rating is the maximum 
permissible under this Code.  While this claim was pending, 
the criteria for evaluating spinal disability were amended, 
effective on September 23, 2002, and on September 26, 2003.  
See 67 Fed. Reg. 54,345-54,349 (2002) and 68 Fed. Reg. 
51,454-51,458 (2003), respectively.  The revised criteria are 
currently codified in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 through 5243 (2004), which evaluate various different 
types of spine disabilities.  Pre-amendment regulations did 
not contain a Diagnostic Code specific to spondylolisthesis; 
however, under current regulations, spondylolisthesis (or 
segmental instability of the spine) is evaluated under 
Diagnostic Code 5239.      

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable, 
then VA can apply such criteria, but only through the period 
up to the date the revision became effective.  

It also is noted that the amendment effective on September 
23, 2002 did not specifically address changes to Diagnostic 
Code 5295.  Rather, it concerned revisions to old Diagnostic 
Code 5293 for intervertebral disc syndrome.  The amendment 
effective September 26, 2003 does, however, directly affect 
this case, as it assigned a separate Code for 
spondylolisthesis not found in the old criteria.  In light of 
the foregoing amendments to applicable criteria, the Board 
evaluates the claim as follows, in accordance with dates of 
effectiveness of the rating criteria, before and as of 
September 26, 2003.

A.  Increased Rating Based on Criteria in Effect before 
September 26, 2003

Under old Diagnostic Code 5295 (2003), a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion.  A 20 percent rating was assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was assigned for severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral movement with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

As noted earlier, 40 percent rating is the highest schedular 
rating permissible under old Diagnostic Code 5295.  The RO 
increased the rating from 10 to 40 percent effective December 
15, 2000 under this Code.  In doing so, it primarily based 
this increase upon February 2001 VA compensation and pension 
(C&P) examination findings documenting, notably, diagnoses of 
spondylolisthesis with moderate functional loss due to pain 
and significantly decreased range of motion of the lumbar 
spine.  Also considered were October 2000 private facility 
magnetic resonance imaging (MRI) results documenting an 
impression of right-sided facet hypertrophy at the L5/S1 with 
narrowing of the neural foramina but no nerve root 
impingement; severe disc space narrowing at L5-S1; and mild 
broad-based disc bulge at L4-L5.    

Other old criteria permitted higher schedular ratings.  Prior 
to September 2002, Diagnostic Code 5293 provided a 60 percent 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
Since September 2002, Diagnostic Code 5293 provided a 60 
percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of a minimum 
six weeks during the past one year.  See 38 C.F.R. § 4.71a 
(2003) and 67 Fed. Reg. at 54,349 (2002).  An 
"incapacitating episode" contemplates acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment ordered by a physician.  See Note (1), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).    

Also, under old Diagnostic Code 5289, unfavorable ankylosis 
of the lumbar spine would have permitted a 50 percent rating.  
Under old Diagnostic Code 5286, complete bony fixation 
(ankylosis) of the spine allowed either a 60 or 100 percent 
rating, depending on severity.  Evidence of fracture of the 
vertebra permitted a 60 or 100 rating under old Diagnostic 
Code 5285 depending on severity.   


The Board has reviewed all evidence of record pertaining to 
lumbar back disability from late 2000 forward, and does not 
find a diagnosis specifically of intervertebral disc syndrome 
or that the veteran had been incapacitated for a minimum of 
six weeks in a one-year period in the evidence of record from 
late 2000 forward due to symptoms, such as neurological 
deficits.  Nor is there evidence of ankylosis or fracture of 
vertebra.  In fact, as noted in the February 2001 and April 
2002 C&P examination reports, there are no fixed deformities 
or postural problems in the veteran's back.  And, as stated 
in the 2004 C&P report, there is no evidence of fractures in 
the spine.  Thus, the Board does not find a basis to assign a 
schedular rating higher than 40 percent under any of the 
above old rating criteria, before September 26, 2003.

B.  Increased Rating Based on Criteria in Effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  
Under these criteria, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or if there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar or cervical 
or entire spine is fixed in flexion or extension."  See id., 
Note (5).)  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  
68 Fed. Reg. at 51,455 (Supplementary Information).

Notes to the new spine disability rating criteria specify 
that any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2004), Note (1).  The Notes also specify that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2).  Provided, however, that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Notes (2) and (4).

Current spine disability criteria in 38 C.F.R. § 4.71a (2004) 
(which include Diagnostic Code 5239 for spondylolisthesis) do 
not permit a rating higher than the current 40 percent 
schedular rating (that is, either a 50 or 100 percent) 
unless, essentially, there is evidence of significant spinal 
disability marked by unfavorable ankylosis.  Nothing in the 
record dated in late 2000 and forward indicates that the 
veteran's spine is ankylosed.  


Moreover, while the 2002 C&P examination report includes a 
diagnosis of "chronic low back condition," it does not 
specify a diagnosis of "intervertebral disc syndrome."  
Even if the Board were to consider "chronic low back 
condition" to be approximately equivalent to intervertebral 
disc syndrome, symptomatology and manifestations typically 
associated with intervertebral disc syndrome - namely 
incapacitating episodes; neurological deficits due 
specifically to the service-connected back disability - are 
not documented in the 2001, 2002, or 2004 C&P examination 
report, or other medical evidence of record dated in late 
2000 forward.  More specifically, with respect to a possible 
higher rating under new criteria based on intervertebral disc 
syndrome, the evidence does not specifically document 
objective neurological deformities such as bowel or bladder 
impairment due to the spinal disability, or provide that the 
veteran was ordered to bed rest by a doctor due to 
incapacitating spine symptomatology.  See 38 C.F.R. § 4.71a 
(2004), Diagnostic Code 5243 and Note (1).        

The Board acknowledges that evaluation of musculoskeletal 
disability manifested by limitation of motion requires 
consideration of functional loss due to pain on movement of a 
joint, weakness, incoordination, or fatigability.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidence by the visible 
behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 
84 (1997).  In 2001, the VA examiner specifically concluded 
that, with respect to functional loss, spondylolisthesis 
causes "moderate functional loss due to pain."  The 2002 
C&P report states that the veteran has "minimal functional 
limitation" due to pain, but that he does not have objective 
evidence of painful motion, weakness, or tenderness.  The 
2004 C&P examination revealed moderate to moderately severely 
functional limitation due to pain, weakness, and fatigue.  
These findings already were taken into consideration in 
assigning the current 40 percent disability evaluation under 
the old rating criteria for Diagnostic Code 5295.  

Finally, the Board has considered other potentially 
applicable provisions of 38 C.F.R. Part 4, whether or not 
raised by the veteran and/or his representative, consistent 
with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
such a review, and a review of the entire record, the Board 
finds that the rating schedule does not provide a basis to 
assign higher evaluation.  

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  In 
a March 2004 letter sent to the veteran consistent with the 
Board's December 2003 remand order, the RO advised the 
veteran that the evidence must show a worsened back 
disability to merit a higher rating assignment; that the RO 
would assist him by obtaining private or VA medical records 
or other relevant records in Federal government custody, if 
the veteran provided sufficient information about these 
records to enable it to do so; and that the veteran 
ultimately bears the responsibility for substantiating his 
claim.  The letter also informed the veteran of the status of 
the claim, putting the veteran on notice that he may need to 
submit further evidence, if any exists, or inform the RO that 
he needs assistance in obtaining such evidence.  It advised 
him that current VA treatment records have been obtained, and 
asked that he supply any additional evidence pertaining to a 
worsened back disability, including lay statements and 
medical records.  With respect to the fourth element, the 
letter explicitly said: "If the evidence is in your 
possession, please send it to us."       

Given the foregoing and in light of the issuance of the 
January 2005 Supplemental Statement of the Case (SSOC), it is 
reasonable to conclude that the veteran understood that the 
RO's determination remains unfavorable, and that he may need 
to supply additional evidence or ask the RO help him obtain 
missing relevant evidence.  However, he did not do either.  
Rather, his accredited representative submitted a statement 
in support of the claim in February 2005, which included what 
could reasonably be construed as a valid waiver of the 
additional time period within which additional evidence or 
information could be submitted.  The veteran stated: "In 
order to expedite this appeal I ask that you do what needs to 
be done to complete this appeal A.S.A.P."  Under the 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  See 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element in the VCAA notice is obiter 
dictum and not binding on VA).

It is noted that full VCAA notice apparently was achieved 
after the unfavorable rating decision from which this appeal 
arises.  The law basically requires that a valid VCAA notice 
include the key elements outlined above; it does not mandate 
a single letter that accomplishes the requisite notice.  
Here, the Board has determined that the key elements of a 
valid VCAA notice have been communicated to the veteran, and 
any failure to send a complete notice to him before April 
2002 was, at most, harmless error.  See, e.g., 38 C.F.R. § 
20.1102 (2004).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's medical records and his written 
statements, and associated them with the claims folder.  He 
also was given three appropriate C&P medical examinations in 
2001, 2002, and 2004.  The Board finds that the C&P 
examination findings are competent and reliable for the 
purposes of evaluating this claim notwithstanding that an 
examiner had reviewed the claims file only with respect to 
the 2004 examination, but not the 2001 and 2002 examinations.  
As noted earlier, this claim is a Francisco claim, and as 
such, the focus is upon evidence of the current state of the 
spine disability.  Even so, on appellate adjudication, the 
Board itself reviews the entire record - here, it has 
reviewed all prior rating actions and treatment records dated 
in and after late 2000 when the veteran's most recent 
increased rating claim was filed.  It does not find a basis 
to suspect that the accuracy or reliability of the three C&P 
examination findings dated after 2000 has been compromised, 
or that due process dictates another examination.  More 
importantly, as the examiner who conducted the most recent 
C&P examination (2004) reportedly reviewed the entire file, 
including prior C&P findings, before issuing his report, it 
cannot be said that the medical evidentiary bases upon this 
decision is based are somehow unreliable or inaccurate.
 
Again, the veteran had notice of the status of his claim as 
of the January 2005 SSOC and he opted not to submit more 
evidence before the case was sent to the Board.  The Board 
finds it reasonable to interpret this inaction to mean that 
he is satisfied with the development in his claim.  Thus, 
further development is unlikely to add more relevant evidence 
or information.      


ORDER

An increased disability rating for service-connected 
spondylolisthesis of the lower spine is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


